For the purpose of settling the order to be entered upon the decision of this court dated July 2, 1940 [259 App. Div. 1090], and counsel being unable to agree upon certain facts, the matter is referred to an official referee to take proof and report to this court as to the periods of time between January 16, 1920, and February 13,1929, when the son was supported solely by himself or by third parties other than the plaintiff, exclusive of the period during which the sum of $1,632 was paid by direction of the County Court. Present — Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ.